My dissent goes to those parts of the majority opinion which hold: (1) that the appeal from the order of November 13, 1946, brings up also for review the order of May 10, 1946; and (2) that the injunction provision in the order of May 10, 1946, can now be set aside by this court in its present opinion. I discuss these points.
I. The chancery court entered an order on May 10, 1946, awarding custody of the child to the father. No appeal was prosecuted; and time for appeal lapsed. Then, on November 13, 1946, the chancery court entered an order modifying the order of May 10, 1946; and this appeal is from the November order. Such appeal can give this court no authority to vary the May order: yet that is exactly what the majority is doing in this case.
II. In the order of May 10, 1946, the father was enjoined from removing the child from Arkansas. Because of a situation arising even after the November, 1946, order, the father now wants to take the child to Idaho. So the father filed in the chancery court on April 21, 1947, a petition to strike out from the order of May 10, 1946, the injunction against removal of the child from the State of Arkansas. The chancery court postponed consideration of this motion until the Supreme Court had decided the appeal involving the November decree. From *Page 743 
the order of the chancery court of April 30, 1947 (postponing consideration of the motion of April 21, 1947), the father has appealed to this court. The majority holds (and correctly) that the chancery court order of continuance is not appealable; but the majority then grants the father the same full relief from the injunction against removal of the child from this state, as the father prayed in the chancery court motion, which was not appealable. So, the majority of this court — in granting the father such relief — must have done so on the theory that the father could have filed an original proceeding in this court. The Supreme Court is an appellate court, not a court for original proceedings in child custody cases. I think the majority should have left to the chancery court the right to hear and determine the father's request for permission to remove the child from Arkansas, and the Supreme Court should have taken no action on that issue until the chancery court had acted, and had made an appealable order, which had been duly appealed.
For the reasons herein stated, I dissent from those parts of the majority opinion contrary to the views herein expressed; and I am authorized to state that Mr. Justice MILLWEE joins me in this dissent.